United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 13, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-11383
                        Conference Calendar



KENDRICK JERMAINE FULTON,

                                    Plaintiff-Appellant,


versus

STATE OF TEXAS; CITY OF AMARILLO; DAVID PONCE,

                                    Defendants-Appellees.


                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:05-CV-265
                       --------------------


Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kendrick Jermaine Fulton, federal prisoner # 30080-177,

appeals from the district court’s order dismissing his pro se

42 U.S.C. § 1983 civil rights action for failure to state a claim

upon which relief may be granted, pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A.   The district court concluded

that Fulton’s constitutional challenges to the state-court civil

forfeiture proceeding in which Fulton’s Chevrolet Blazer was




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-11383
                                  -2-

forfeited to the State of Texas was barred by the

Rooker/Feldman** doctrine.

     Fulton was the losing party in a state-court action, and he

filed suit in federal court after the state proceedings ended.

His federal action concerns an injury “caused by the state-court

judgment and [effectively] seek[s] review and rejection of that

judgment.”   See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 291-92 (2005).    As such, the district court lacked

subject-matter jurisdiction over Fulton’s complaint.    Richard v.

Hoechst Celanese Chem. Group, Inc., 355 F.3d 345, 354 (5th Cir.

2003).

     The appeal is without arguable merit, is frivolous, and is

therefore dismissed.   See Howard v. King, 707 F.2d 215, 220 (5th

Cir. 1983); 5TH CIR. R. 42.2.   The district court’s dismissal of

Fulton’s § 1983 complaint and the dismissal of this appeal as

frivolous count as strikes under the three-strikes provision,

28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).   Fulton is cautioned that if he

accumulates a third strike under § 1915(g), he will not be

permitted to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.


     **
        Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983).